Case 1:17-cr-00675-JMF Document 10 Filed 07/28/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA
-against- 17-cr-675 (JSR)
CLIFFORD MOSS, ORDER
Defendant.

 

 

 

JED S. RAKOFF, U.S.D.Jd.

The Clerk of the Court is hereby directed to fully unseal the
docket in the above-captioned case excepting 1) the 5K1l.1 letter
submitted by the Government; and 2) the sentencing memorandum

submitted by the defendant.

SO ORDERED.
Dated: New York, NY QL LA
[7 |  2—

July 28, 2020 JED S. RAKOFF, U.S.D.Jd.

 

 

 

 
